           Case 1:20-cv-00367-AWI-SAB Document 10 Filed 08/04/20 Page 1 of 2


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   TOM M. FRANKS,                                         CASE NO. 1:20-CV-0367 AWI SAB (PC)
 7                           Plaintiff
                                                            ORDER ON MOTION TO RE-OPEN
 8                   v.
 9   R.C. JOHNSON, et al.,                                  (Doc. No. 9)
10                           Defendants
11

12

13          On May 1, 2020, this case was closed when the Court adopted a Findings and
14 Recommendation that recommended dismissal without leave to amend due to a failure to state a

15 claim. See Doc. Nos. 6, 7, 8. No response to the Findings and Recommendation had been filed.

16          On July 31, 2020, Plaintiff filed a motion to re-open. See Doc. No. 9. The motion to re-
17 open is ambiguous because it lists two case numbers, the case number for this case and Case No.

18 1:20-cv-0136 DAD EPG (“the 136 Case”). See id. The 136 Case number is circled. See id.

19 Further, the substance of the motion indicates that Plaintiff is asking to re-open a case that was

20 closed for missing a 60 day deadline. See id. Plaintiff explains that the law library was closed on

21 May 1, 2020, and is not expected to reopen until August 2020. See id. A review of the Court’s

22 docket shows that the 136 Case was closed for failure to meet a 60 day deadline.

23          It is clear to the Court that Plaintiff is attempting to reopen the 136 Case, not this case.
24 However, to the extent that Plaintiff may be attempting to reopen this case as well as the 136 Case,

25 there is no basis for reopening this case because the law library closed the day that the Court

26 dismissed this case and after the period for filing objections had passed. Therefore, the Court will
27 deny Plaintiff’s motion to reopen.

28
          Case 1:20-cv-00367-AWI-SAB Document 10 Filed 08/04/20 Page 2 of 2


 1                                            ORDER
 2

 3        Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to reopen this case (Doc.
 4 No. 9) is DENIED and this case remains closed.

 5
     IT IS SO ORDERED.
 6

 7 Dated: August 4, 2020
                                            SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
